                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF TENNESSEE
                                             GREENEVILLE
  Case #: 2:18-cr-054-2                                                                      Date: March 16, 2020

                   United States of America                  vs.       Kenneth Edward Chambers

  PROCEEDINGS: Sentencing. Neither party had any objections to the Presentence Investigative
  Report.

  HONORABLE PAMELA L. REEVES, CHIEF UNITED STATES DISTRICT JUDGE PRESIDING

  Jason Huffaker                               Terri Grandchamp                              Scott Queener
  Deputy Clerk                                 Court Reporter                                Probation Officer

  J. Gregory Bowman                                                                          R. Spivey/J. King
  Asst. U.S. Attorney                                                                        Attorneys for Defendant

          Allocution given by defendant
          Government’s Motion for Acceptance of Responsibility [R.527]                       granted         ☐ denied
          Government’s Motion [R.566]                                                        granted         ☐ denied
  ☐        Defendant’s Motion for Variance                                                   ☐ granted         ☐ denied
          JUDGMENT OF THE COURT:
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
  term of 51 months as to Count 1 of the Superseding Indictment. Upon release from imprisonment, the defendant shall be
  on supervised release for the term of 3 years. The defendant shall not commit another federal, state, or local crime; shall
  comply with standard conditions that have been adopted by this Court in Local Rule 83.10; and shall not illegally
  possess a controlled substance. The defendant shall not possess a firearm, any ammunition, destructive device, or any
  other dangerous weapon. The defendant shall cooperate in the collection of DNA. No fine imposed. The defendant shall
  comply with the special conditions (3) set forth in the J&C. All remaining counts as to this defendant are dismissed upon
  motion of the United States.
          COURT RECOMMENDATIONS:
  The court recommends that the defendant receive 500 hours of substance abuse treatment from the BOP Institution
  Residential Drug Abuse Treatment Program. The court will further recommend the defendant undergo a complete physical
  and mental health evaluation and receive appropriate treatment while serving his term of imprisonment. It is further
  recommended the defendant participate in educational classes and vocational training to learn a trade or marketable skills
  while incarcerated. Lastly, the court recommends the defendant be designated to FCI Morgantown, West Virginia or FPC
  Montgomery, Alabama.

          Special assessment: $100.00
  ☐        Defendant remains released pending designation
          Defendant remanded to custody

  10:05 – 10:36


Case 2:18-cr-00054-PLR-CRW Document 582 Filed 03/16/20 Page 1 of 1 PageID #: 3005
